Citation Nr: 0626686	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1944 to April 1946 and 
from October 1950 to June 1951.  He received a Purple Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision which denied a claim 
for a rating in excess of 30 percent for PTSD.  By a decision 
dated in May 2004, the RO increased the rating for PTSD to 50 
percent effective April 27, 2001, the date service connection 
had been established for PTSD.  By a decision dated in March 
2005, the veteran was determined to be unemployability as a 
result of service connected disabilities and he was awarded a 
total rating for compensation purposes from April 27, 2001.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) and 
38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran's PTSD has not been manifested by occupational 
and social impairment with deficiencies in most areas such as 
judgment, thinking, or mood due to symptoms such as 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; or neglect of 
personal appearance and hygiene.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic 
Code (DC) 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist.  The statutory provisions of 38 
U.S.C.A. § 5103 and § 5103A and the regulatory provisions of 
38 C.F.R. § 3.159 provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the 
required notice by letters dated in January 2004 and March 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, that he should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on his behalf, and to submit any evidence in 
his possession pertaining to his claim.  Therefore, the Board 
finds that he was provided with the required notice.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA medical records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

Analysis.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  Each disability 
must be viewed in relation to its history, with an emphasis 
on the limitation of activity imposed by the disabling 
condition.  Medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

VA afforded the veteran an examination in October 2001 during 
which he reported recollections of combat and having 
nightmares.  He also indicated avoidant behavior, crying 
spells, and difficulty expressing his feelings at times.  It 
was noted that he had symptoms of hyperarousal, including 
longstanding insomnia and anger control.  He described 
himself as "jumpy" and of easily flying off the handle over 
little things which led to warnings at work and family 
tensions.  The veteran also admitted to significant 
hypervigilance and an exaggerated startle reflex.  It was 
further noted that the veteran had a depressed mood and 
recent worsening of anhedonia, frequent tearfulness, and 
social withdrawal.  Both his energy level and concentration 
were poor.  While some of these symptoms appeared to overlap 
with his PTSD symptoms, some were new and more consistent 
with depression.  A GAF score of 50 from PTSD was assigned.  

VA afforded the veteran another examination in January 2004 
at which it was noted that he had normal speech with respect 
to rate, volume, and articulation but poor eye contact.  His 
mood was noted as "drug out."  Additionally, the examiner 
observed that the veteran was quite anxious, depressed, and 
cried throughout the examination.  His thought process was 
goal oriented and coherent and he did not demonstrate 
paranoia or hallucinations.  While he denied suicidal 
ideation or plan, he indicated occasional harm and homicidal 
ideation towards individuals who blocked his way at a local 
store.  He denied any plans to harm or kill others at the 
time.  Also, he was cognitively intact as to orientation, 
recall memory, remote memory, fund of knowledge, and recent 
memory.  However, his concentration was poor and he was 
unable to name the months of the years backwards.  Although 
he was able to do simple abstraction with similarities and 
proverbs, he interpreted concretely more difficult 
similarities and proverbs.  A GAF score of 50 was noted.  

The examiner found that the veteran's PTSD symptoms had 
significantly increased due to the combination of his 
increased depression and his wife's terminal illness.  The 
examiner noted his inability to differentiate the veteran's 
symptomatology and to provide a GAF score for PTSD only.  He 
added that all three of the veteran's stressors (wife's 
illness, current depression, and PTSD) influenced and 
exacerbated the others.  The veteran's depression increased 
his PTSD which also increased his depression.  Additionally, 
the veteran's depression and PTSD symptoms affected his 
functioning (e.g. only going to the store at odd hours to 
avoid people) and he was noted to have a poor relationship 
with his sons.  He also indicated being more irritable and 
afraid to be around people.  He no longer watched history or 
war movies on television and he avoided all crowds.       

VA medical records reflect that the veteran was hospitalized 
for seven days in March 2004 for complications of PTSD.  Upon 
admission, it was noted that the veteran was "very down," 
with decreased appetite, energy, and capability to focus.  He 
also had feelings of guilt.  He indicated that these symptoms 
were exacerbated by the passing away of his wife.  He also 
admitted to serious suicidal ideation, irritability, and 
hypervigilance.  It was noted that the veteran was never 
acutely suicidal or out of emotional control.  Upon 
admission, his GAF was 35-40 and upon discharge, it was 60.   

VA clinic records consistently demonstrate that the veteran 
was appropriately groomed, in no apparent distress, and 
cooperative with good eye contact.  He was also alert and 
oriented, in a "good" mood, and had a congruent mood with 
full range.  His speech was normal for volume, rate, and 
tone.  His thought content and progression were logical, 
coherent, and goal-oriented.  He also denied suicidal or 
homicidal ideations, and insight and judgment were good.  GAF 
scores ranged from 45, (August 2004), 50 (August 2004), 60 
(March 2004, November 2004), and   
75 (August 2004, September 2004).

VA afforded the veteran another examination in December 2004 
during which the veteran indicated he had intrusive thoughts 
and nightmares.  He also stated that he avoided conversations 
related to service and also avoided conversations, people, 
and places at the hospital.  Additionally, he reflected that 
he had anxiety and sleep difficulty.  The examiner noted that 
the veteran, who was appropriately groomed, presented with no 
psychomotor agitation or retardation.  Polite and cooperative 
throughout the examination, the veteran made intermittent eye 
contact.  Speech was within normal limits as related to rate, 
volume, and tone.  It was further noted that thought 
processes were logical and coherent; there was no loosening 
of associations or flight of ideas.  The veteran's mood was 
noted as "pretty good," his affect was labile and 
vacillating between sadness with tearfulness to some ability 
to respond when appropriate.  No suicidal or homicidal 
ideations were expressed.  Additionally, the report noted no 
auditory, visual, or tactile hallucinations, with the 
exception of flashback experiences.  No delusional constructs 
were noted and he did not appear to be responding to internal 
stimuli.  Also, recent and remote memory were intact; 
concentration appeared intact, though the veteran complained 
of decreased concentration; and cognition appeared intact.  
The examiner further observed that insight and judgment were 
fair.  

The examiner found that the veteran demonstrated severe 
social and occupational dysfunction secondary to PTSD 
symptoms.  He also added that the veteran would not be 
psychiatrically employable at this time.  It was pointed out 
that the veteran had been experiencing depression that may be 
related to his wife's death as well as his own deteriorating 
physical condition.  The veteran admitted that his wife's 
death reinforced the sadness over the loss of his comrades in 
service.  A GAF score of 55 was assigned.  

The veteran's GA scores have ranged from 35 to 75; however, 
the low of 35-40 was when the veteran was admitted to the 
hospital for PTSD.  Seven days later, he was assigned a GAF 
score of 60.  GAF scores of 31-40 are indicative of some 
impairment in reality testing or communication or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM- IV, for rating purposes].  A GAF score of 41 to 50 is 
indicative of serious impairment in social, occupational, or 
school functioning, but a higher score of 51 to 60 is 
indicative of moderate symptoms such as a flat affect or 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (i.e., few friends, conflicts with 
peers).  Id.  For GAF scores of 71 to 80, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  Id.  

Based upon the evidence, the Board finds that the veteran's 
PTSD symptoms more closely approximate a 50 percent rating.  
The evidence has not demonstrated that the veteran's PTSD is 
productive of occupational and social impairment with 
deficiencies in most areas.  While he was noted to be 
suicidal, that was mainly after his wife's death.  For the 
most part, the evidence has revealed that the veteran does 
not have suicidal ideation.  He has had difficulty dealing 
with his wife's death and his own physical condition.  
Additionally, he has been reported to be unemployable, to 
have a poor relationship with his sons, to be irritable and 
afraid to be around people, and to be hypervigilant.  He has 
also been shown to be depressed.  In any case, the veteran 
has not shown impairment with deficiencies in his judgment, 
thinking, or mood; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  See 38 C.F.R. § 4.130, DC 9411.  Indeed, the 
veteran has been appropriately groomed; has demonstrated 
normal speech; his thought process has been logical, 
coherent, and goal-oriented; and insight and judgment were 
fair to good.  Additionally, memory, concentration, and 
cognition were intact.  Therefore, the evidence as a whole 
demonstrates occupational and social impairment with reduced 
reliability and productivity which reflects a 50 percent 
rating under DC 9411. 

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 50 
percent disabling.  He is accordingly not entitled to receive 
a "staged" rating.

The December 2004 VA examiner noted that the veteran was 
unemployable at the time.  As noted above, the veteran has 
been granted a total rating for compensation based upon 
individual unemployability resulting from his service-
connected disabilities.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


